PER CURIAM.
Billy Henson appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. After carefully reviewing the record, we conclude that summary judgment was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.